Citation Nr: 1633607	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-03 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include attention deficit disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Byron Dinkla, Accredited Agent


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 2006 to December 2006 and from April 2007 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2015, the RO received an Application for Pension from the Veteran alleging he was unable to work due to his mental health condition.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to TDIU is addressed in the REMAND that follows the ORDER of this decision.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for an acquired psychiatric disorder, to include attention deficit disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include attention deficit disorder, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a January 2016 statement, the Veteran's representative withdrew the appeal for entitlement to service connection for an acquired psychiatric disorder, to include attention deficit disorder.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include attention deficit disorder, is dismissed.


REMAND

The November 2015 Supplemental Statement of the Case indicated that in a July 11, 2014, phone conversation with a VA employee, the Veteran noted that he wished to withdraw his appeal for entitlement to TDIU.  However, a substantive appeal may only be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Therefore, the Veteran's claim for entitlement to TDIU remains pending before the Board.

On July 15, 2014, the RO sent a letter to the Veteran inviting him to submit additional evidence in support of his claim and enclosing and requesting that he complete and return a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran did not respond to that letter and it was not returned as undeliverable.  In November 2014, the Veteran's representative submitted a letter requesting that VA update the Veteran's new address.  The Board finds it is possible that the Veteran never received the July 2014 letter.  Based on the foregoing, on remand the Veteran must again be provided with a letter inviting him to submit additional evidence and requesting that he complete and return a VA Form 21-8940.

A June 2015 VA treatment note from the Minneapolis VA Medical Center (VAMC) reflects that the Veteran moved and was now seeking treatment at the Columbia, South Carolina VAMC.  While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should send a letter to the Veteran inviting him to submit additional evidence in support of his claim.

The letter should request that the Veteran complete, sign, and return a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

The letter should also request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request any private medical records on his behalf.  The Veteran must be informed that if VA is unable to obtain any identified private medical records that he is responsible for obtaining them and providing them to VA himself.

2.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include VA treatment records from June 2015 to the present from the Minneapolis VAMC and all VA treatment records from the Columbia, South Carolina VAMC.

If the Veteran returns any completed VA Form 21-4142, the RO or AMC must request the identified private medical records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c)(1) (2016).

3.  The RO or the AMC should also undertake any other development it deems to be warranted to include, if necessary, a medical examination.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


